
	
		I
		112th CONGRESS
		1st Session
		H. R. 3033
		IN THE HOUSE OF REPRESENTATIVES
		
			September 22, 2011
			Mr. Reyes (for
			 himself and Mr. McCaul) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Anti-Smuggling Act to subject vehicles,
		  other conveyances, and instruments of international traffic to seizure and
		  forfeiture for smuggling, and for other purposes.
	
	
		1.Vehicles, other conveyances,
			 and instruments of international traffic subject to seizure and forfeiture for
			 smugglingSection 3 of the
			 Anti-Smuggling Act (19 U.S.C. 1703; Public Law 74–238) is amended—
			(1)in subsection (a),
			 by inserting , vehicle, other conveyance, or instrument of international
			 traffic after vessel each place it appears;
			(2)in subsection (b), by inserting ,
			 vehicle, other conveyance, or instrument of international traffic after
			 vessel each place it appears; and
			(3)by amending
			 subsection (c) to read as follows:
				
					(c)For the purposes of this section, prima
				facie evidence that a vessel, vehicle, other conveyance, or instrument of
				international traffic is being, or has been, or is attempted to be employed in
				smuggling or to defraud the revenue of the United States shall be—
						(1)in the case of a
				vessel, the fact that such vessel has become subject to pursuit as provided in
				section 581 of the Tariff Act of 1930 (19 U.S.C. 1581), or is a hovering
				vessel, or that such vessel fails, at any place within the customs waters of
				the United States or within a customs-enforcement area, to display light as
				required by law; and
						(2)in the case of a
				vehicle, other conveyance, or instrument of international traffic, the fact
				that such vehicle, other conveyance, or instrument of international traffic has
				any compartment or equipment that is built or fitted out for
				smuggling.
						.
			
